901 So.2d 1107 (2005)
Jerry G. RATHEY, Husband of/and Mable Rathey
v.
PRIORITY EMS, INC., Richard Scott Samuel, Joan Savoy, St. Bernard Parish Sheriff's Office, Through its Sheriff, Jack Stephens, David Pierce, C.J. Acosta and ABC Insurance Company.
No. 2005-C-0789.
Supreme Court of Louisiana.
May 6, 2005.
*1108 In re Priority EMS, Inc.;Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. D, No. 78-843; to the Court of Appeal, Fourth Circuit, No. 2004-CA-0199.
Denied.